Citation Nr: 1014878	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  03-19 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for low 
back strain.

2.  Entitlement to a rating higher than 10 percent for the 
associated lumbar radiculopathy of the left lower extremity.

3.  Entitlement to a compensable rating for gastroenteritis.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
November 1969 to July 1976.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which continued the Veteran's assigned ratings for a low back 
disability and gastroenteritis.  During the pendency of the 
appeal, the Veteran relocated and the RO in Montgomery, 
Alabama assumed jurisdiction of his file.

An earlier February 2006 Board decision denied the Veteran's 
claims for an increased rating for the Veteran's low back 
disability and gastroenteritis, but was vacated in a July 
2007 Board decision due to an unaddressed Travel Board 
hearing request.  See 38 C.F.R. § 20.904.  The February 2006 
Board decision granted a separate 10 percent rating for 
lumbar radiculopathy of the left lower extremity effective 
September 23, 2002, the date of the change to the regulations 
affecting the rating of spine disabilities.  The Board finds 
that as the issue of neurological manifestations of the 
Veteran's spine disability is an intertwined issue, it is 
subject to review in this decision.

In April 2008, the Veteran testified at a hearing at the RO 
before the undersigned, commonly referred to as a Travel 
Board hearing.  A transcript of this hearing is associated 
with the claims folder.

In July 2008, the Board remanded the Veteran's claims for an 
increased rating for the Veteran's low back disability and 
gastroenteritis to RO via the Appeals Management Center (AMC) 
in Washington, DC for additional VCAA notice and medical 
examinations.

The Veteran also filed a claim for TDIU in September 2001, 
which was denied in the August 2002 rating decision.  In a 
July 2005 Memorandum, the Veteran's representative argued 
that the Veteran had effectively appealed his claim for TDIU 
by alleging in his December 2002 Notice of Disagreement that 
his low back disability prevented any type of gainful 
employment.  In light of the Court's holding in Rice v. 
Shinseki, 22 Vet. App. 447 (2009) that a claim for TDIU is a 
part of the determination of the appropriate disability 
rating in the adjudication of a claim for disability 
compensation and not a freestanding claim for a separate 
benefit, the Board finds that the claim for TDIU is also 
subject to review in this appeal.  Unfortunately, this claim 
must be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC for further development.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by 
painful motion in all directions except extension with mild 
sciatic neuropathy of the left lower extremity.

2.  There were no clinical findings associated with the 
Veteran's gastroenteritis found at the VA examinations.


CONCLUSION OF LAW

1.  The criteria are not met for a rating higher than 40 
percent for a low back disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5237 
(2009).

2.  The criteria are not met for a rating higher than 10 
percent for the associated radiculopathy of the left lower 
extremity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.124a, Diagnostic Code 8520 (2009).

3.  The criteria are not met for compensable rating for the 
Veteran's gastroenteritis.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7325 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim, including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).
The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an increased-compensation claim, 38 U.S.C. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate the claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability and the effect that such worsening or increase has 
on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 
2002, December 2003, March 2004, May 2004, August 2004, 
December 2007, and July 2008.  These letter informed him of 
his and VA's respective responsibilities in obtaining 
supporting evidence and also complied with Dingess by also 
apprising him of the disability rating and downstream 
effective date elements of his claims.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Veteran requested that 
records be obtained from Temple VAMC from 1976-1977 and 
Houston VAMC from 1989-1990.  A request for these records was 
unsuccessful and the Veteran was notified of the 
unavailability of the records.  Nevertheless, the Board finds 
these records from the 1970's and 1980's are not relevant to 
the determinative issues, the current severity of the 
Veteran's service-connected disorders since the filing of his 
claims for increased ratings in September 2001.  The RO has 
obtained all relevant medical and other records that he 
identified.  

He was also examined for VA compensation purposes in February 
2002, April 2003, February 2005, March 2005, and December 
2008.  These examination reports and medical and other 
evidence on file contains the information needed to assess 
the severity of his low back and gastrointestinal 
disabilities, the determinative issues.  38 C.F.R. §§ 3.327, 
4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994)

Additionally, the AMC has substantially complied with the 
Board's July 2008 remand directives in further developing the 
claim by sending notice in accordance with Vazquez and 
obtaining new medical examinations.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-
47 (1999).  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
Court.

II.	Increased Rating for Lumbar Spine Disability

In August 1977, the RO granted service connection for low 
back strain.  The Veteran now claims that the currently 
assigned 40 percent rating no longer compensates him for the 
interference in his daily life caused by his low back 
disability.  In a February 2006 decision, the Board assigned 
a separate 10 percent rating for the associated radiculopathy 
of the left lower extremity effective September 23, 2002.  
For the reasons and bases discussed below, the Board finds 
that the 40 percent rating for the orthopedic manifestations 
and 10 percent rating for the neurological manifestations is 
appropriate for his condition.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the Veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively shown due to the extent of 
his pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare 
up," such as during prolonged use, and assuming these 
factors are not already contemplated in the governing rating 
criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, a 
Veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 
4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).  In addition to these types of symptoms, 
other considerations include whether there is swelling, 
deformity or atrophy from disuse.  38 C.F.R. § 4.45.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45 (2009).

The criteria for rating disabilities of the spine were 
amended on two occasions since the Veteran filed his claim in 
September 2001.  The Board is required to consider his claim 
in light of both the former and revised standards to 
determine whether an increased rating for his low back 
disability is warranted.  But VA's Office of General Counsel 
has determined that the amended rating criteria, 
if more favorable to the claim, can be applied only 
prospectively for periods from and after the effective date 
of the regulatory change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. 
§ 5110(g); and 38 C.F.R. § 3.114.

The Veteran's low back disability was initially rated under 
the former DC 5295 for lumbosacral strain.  DC 5295 provided 
that a 10 percent disability rating is warranted for 
lumbosacral strain with characteristic pain on motion. A 20 
percent disability rating is assigned if there is evidence of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
disability rating is properly assigned if the symptoms are 
severe, with listing of whole spine to opposite side, 
positive Goldwaithe's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001).

Spine disabilities could also be rated under DC 5292 
for limitation of motion of the lumbar spine and DC 5293, for 
intervertebral disc syndrome (IVDS, i.e., disc disease).  
DC 5292 provided for a 10 percent rating for slight 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 40 percent rating for severe 
limitation of motion.  The words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  However, 
the Rating Schedule provides some guidance by listing normal 
ranges of motion of the thoracolumbar spine for VA purposes 
to be 90 degrees of flexion, 30 degrees of extension, 30 
degrees of lateral flexion, and 30 degrees of rotation.  See 
38 C.F.R. § 4.71a, Plate V.  68 Fed. Reg. 51,458 (Aug. 27, 
2003).

DC 5293 provided for a 10 percent rating for recurring 
attacks of mild IVDS; a 20 percent rating for recurring 
attacks of moderate IVDS and a 40 percent rating for 
recurring attacks of severe IVDS with intermittent relief.  A 
60 percent rating required pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
See 38 C.F.R. § 4.71a, DC 5293 (2001).

The first amendment pertaining to IVDS became effective on 
September 23, 2002.  Under the revised criteria, IVDS is 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293 (September 23, 2002).

Under these revised criteria, a 10 percent rating requires 
incapacitating episodes having a total duration of at least 
one week but less than two weeks; a 20 percent rating 
requires incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months; a 40 percent rating requires incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent rating requires incapacitating episodes of at least 
six weeks during the past 12 months.  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to IVDS requiring bedrest and treatment "prescribed by a 
physician."  Id.

As to the determination of the neurological manifestations, 
DC 8520 pertains to paralysis of the sciatic nerve.  Under 
this provision, mild incomplete paralysis warrants a 10 
percent disability evaluation; moderate incomplete paralysis 
warrants a 20 percent disability evaluation; moderately 
severe incomplete paralysis warrants a 40 percent disability 
evaluation; and severe incomplete paralysis with marked 
muscular atrophy warrants a 60 percent disability evaluation.  
An 80 percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost.  
See 38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124a.

The second amendment, effective September 26, 2003, involved 
a revision of the portion of the rating schedule to which 
diseases and injuries of the spine are evaluated.  In 
particular, DC 5293 for rating IVDS was changed to DC 5243, 
which provides that ratings are now based on either the 
General Rating Formula for Diseases and Injuries of the Spine 
(effective September 26, 2003), or on the basis of 
incapacitating episodes (the criteria for which remain 
unchanged from September 23, 2002), whichever method results 
in a higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent rating where forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, the combined range of motion of the 
thoracolumbar spine is between 120 and 235 degrees, or where 
muscle spasm or guarding does not result in an abnormal gait 
or abnormal spinal contour.   38 C.F.R. § 4.71a, DC 5237.  A 
20 percent rating is assigned where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or where 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assigned if evidence shows forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine, a 50 
percent rating if the evidence shows unfavorable ankylosis of 
the entire thoracolumbar spine, and a 100 percent rating if 
the evidence shows unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's low back disability has not met 
either the former or revised standards for a rating higher 
than 40 percent for the orthopedic manifestations. It has 
also not met the revised criteria for a rating higher than 10 
percent for the neurological manifestations since September 
23, 2002.  The evidence that supports this conclusion is four 
VA examinations dated February 2002, April 2003, March 2005, 
and December 2008.

At the February 2002 VA examination, the Veteran was able to 
ambulate with a cane.  He was not able to walk on his heels, 
walk on his toes, or tandem walk.  The examiner found that 
the Veteran's spine had a range of motion that was within the 
normal range.  The examiner noted tenderness on palpation of 
the lumbosacral spine.  There was evidence of radiculopathy 
on the left side; there was a positive straight leg raise at 
25 degrees on the left; the left extensor hallucis longus was 
slightly weaker than the right, deep tendon reflexes were 
slightly diminished at in the left ankle, and there was 
diminished sensation in a L5-S1 distribution on the left 
side.  An April 2000 MRI indicated severe degenerative joint 
disease (DJD) at the L5-S1 and mild degenerative changes of 
the discs at L2 and L3 with minor spinal stenosis.

The April 2003 VA examination found the Veteran walked with a 
three-pronged cane.  He was able to walk on his heels and his 
toes.  The Veteran had lumbar flexion to 30 degrees.  He had 
positive straight leg raises on the left at 45 degrees.  He 
had normal deep tendon and patella reflexes but slightly 
diminished reflexes in the left Achilles tendon.  There was 
diminished sensation in the Veteran's left leg and atrophy of 
his left quadricep.  An MRI of the spine showed no lumbar 
stenosis or compression of the nerve roots.  The examiner 
indicated a moderate-severe functional impairment related to 
the low back.

The March 2005 VA examination found the Veteran walked 
guardedly and held onto objects while standing.  The Veteran 
reported flare-ups of his back pain if he stood more than two 
hours requiring him to lie down for approximately two hours 
to relieve the pain.  The examiner noted range of motion to 
35 degrees flexion, 0 degrees extension, 10 degrees right 
lateral bending, 20 degrees left lateral bending, and 45 
degrees lateral rotation bilaterally.  The examiner noted 
further limitation on repetitive use due to pain.  The 
examiner noted tenderness and muscle spasm on palpation of 
the lower back.  Deep tendon reflexes were hyperactive 
bilaterally at the knee and ankle.  The Veteran had left-
sided weakness in dorsiflexion and plantar flexion.  The 
examiner noted stocking hypoesthesia on the right.  X-rays 
revealed minimal narrowing at the L5-S1disc space.  The 
examiner indicated a moderate disability.  The examiner 
commented that there was a significant lack of radiologic 
support and non-physiologic findings for this opinion, but 
the Veteran appeared to be in a significant amount of pain 
clinically.

The December 2008 VA examination found that the Veteran 
walked with a walker.  The Veteran deliberately leaned 
forward over his walker.  The examiner noted range of motion 
of the Veteran's lumbar spine was limited by pain to 50 
degrees flexion, 0 degrees extension, 20 degrees left lateral 
flexion, 15 degrees right lateral flexion, 30 degrees left 
lateral rotation, and 20 degrees right lateral rotation.  The 
examiner noted no tenderness on palpation of the spine or 
muscle spasm.  The examiner noted normal motor strength, 
reflexes and sensation in both lower extremities.  The 
examiner indicated that the Veteran's pain and functional 
loss reported at the examination are out of proportion to the 
MRI findings and that his obesity and inactivity are 
significant factors in his lumbar pain.

A.  Criteria in Effect Prior to September 23, 2002

As to a higher rating under DC 5292 and DC 5295, the Board 
notes that the Veteran is already in receipt of the maximum 
schedular rating under these diagnostic codes of 40 percent.  
Therefore, no higher schedular rating is possible.  
Extraschedular consideration will be discussed later in the 
decision.

As to a rating under the former DC 5293, none of the 
examination reports mentioned suggest that the Veteran's low 
back disability is manifested by pronounced IVDS, as required 
for a higher 60 percent rating.  The determinative issue is 
one of degree, considering the relative frequency and 
severity of his symptoms.  See 38 C.F.R. §§ 4.2, 4.6.  The 
Veteran reported no more than minor flare-ups of the 
condition and has not indicated doctor-prescribed bedrest for 
his condition.  The examinations showed some symptoms of mild 
sciatic neuropathy - decreased sensation and diminished ankle 
reflex in the left lower extremity and low back muscle spasm.  
Although the Veteran reported constant, severe low back pain, 
the objective findings did not account for more than moderate 
to severe symptoms of IVDS.

B.  Criteria in Effect from September 23, 2002 to September 
26, 2003

With respect to the revised rating criteria for IVDS, 
effective September 23, 2002, the Board notes that the 
evidence does not establish the occurrence of any 
incapacitating episodes - much less of sufficient duration 
and frequency as to warrant assigning a higher rating.  At 
all examinations, the Veteran described low back pain that 
limited his activities and at times required him to lie down 
to relieve the symptoms.  However, he did not indicate or 
imply that he had required any bedrest in the last year 
because of his low back disability or that a doctor had 
prescribed him bedrest in the past year.  Therefore, the 
Veteran does not have the 6 weeks of prescribed bedrest in 
the past year needed for the higher 60 percent rating. 

Under DC 5293, however, the Board must also consider whether 
separate ratings for the chronic orthopedic and neurologic 
manifestations of the Veteran's low back disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all 
other disabilities, result in a higher combined evaluation.

As discussed above, the Veteran's orthopedic manifestations 
are already rated at the maximum rating of 40 percent under 
the former DC 5295 and DC 5292.  And as for his neurological 
manifestations, there are objective findings of mild 
radiculopathy/sciatic neuropathy in the left lower extremity.  
The February 2002 VA examination the examiner found positive 
straight leg raises, diminished ankle reflexes, and 
diminished sensation on the left side and diagnosed L5-S1 
radiculopathy.  At the April 2003 VA examination, the 
examiner also noted positive straight leg raises, diminished 
ankle reflexes, and diminished sensation on the left. At the 
March 2005 VA examination, the examiner noted diminished 
dorsiflexion and plantar flexion on the left.  However, the 
December 2008 VA examination found normal motor strength, 
reflexes and sensation in both lower extremities.  Because 
the findings are noted to be relatively minor with motor 
strength, function, reflexes, and sensation largely intact, 
these findings are consistent with a mild neurological 
impairment in the left lower extremity.  Therefore, they do 
not warrant a rating higher than the 10 percent rating 
assigned for the associated radiculopathy of the left lower 
extremity.

C.  Criteria in Effect since September 26, 2003

Lastly, the Board finds that a disability rating in excess of 
40 percent is not warranted for the Veteran's low back 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine.  At all examinations the Veteran had 
motion in every direction.  His most severe limitation of 
motion is noted at the April 2003 examination in which his 
flexion of 30 degrees which is the upper limit for his 
currently assigned 40 percent rating.  At all examinations, 
the Veteran had motion in all directions except extension, 
and therefore no ankylosis.  Without ankylosis of the 
thoracolumbar spine, there is no basis to assign a higher 60 
percent rating under the new criteria.  And as the 60 percent 
rating is not based on limitation of motion, but rather the 
absence of motion, the Deluca criteria cannot be used to 
achieve the higher 60 percent rating. See Johnson v. Brown, 9 
Vet. App. 7 (1996)

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to a rating higher than 40 percent for the 
orthopedic manifestations of his low back disability.  This 
is true under either the old or new criteria, so there is no 
basis to "stage" the ratings under Hart.  The Board also 
finds that the Veteran's condition does not warrant a rating 
higher than 10 percent for the associated radiculopathy of 
the left lower extremity since the effective date of the 
regulatory change, September 23, 2002.  See VAOPGCPREC 3-
2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. § 3.114.

III.	Increased Rating for Gastroenteritis

In August 1977, the RO granted service connection for 
gastroenteritis.  The Veteran now claims that his condition 
is more severe than the currently assigned noncompensable (0 
percent) rating reflects.  However for the reasons and bases 
discussed below, the Board finds that the noncompensable 
rating is still the most appropriate for his condition.

The Veteran's condition has been rated under DC 7325 for 
enteritis.  DC 7325 is rated as irritable colon syndrome 
under DC 7319.  DC 7319 provides for a noncompensable rating 
for mild irritable colon syndrome with disturbances of bowel 
function with occasional episodes of abdominal distress.  A 
10 percent evaluation is assigned if there is moderate 
irritable colon syndrome with frequent episodes of bowel 
disturbance with abdominal distress. A 30 percent evaluation 
is assigned if there is severe irritable colon syndrome with 
diarrhea, or alternating diarrhea and constipation and more 
or less constant abdominal distress.

Applying these criteria to the facts of the case, the Board 
finds that the Veteran's gastroenteritis does not warrant a 
compensable rating.  The evidence that supports this 
conclusion is four VA examinations dated February 2002, April 
2003, February 2005, and December 2008.

The February 2002 VA examination found active bowel sounds 
and a small ventral hernia.  The Veteran was taking 
medications to control his nausea.  The examiner noted no 
diarrhea or constipation.  The examiner noted no weight loss.  
The Veteran reported trouble swallowing and choking.  A 
November 2000 Upper GI found a small sliding hernia but the 
duodenal bulb and loop were normal.

At the April 2003 VA examination, the Veteran complained of 
constant indigestion and sour taste.  He reported occasional 
nausea and vomiting and stomach cramps.  The Veteran was 
taking medications to control his nausea.  The Veteran denied 
bowel dysfunction.  An upper GI was normal with no reflux 
found. 

At the February 2005 VA examination, the Veteran reported 
vomiting and diarrhea once or twice a month.  The Veteran 
described the vomiting episodes as feeling flushed with a 
sudden onset of abdominal pain and cramping followed by 
nausea and vomiting.  The Veteran reported that he continues 
to have soreness in his abdomen for a day or two following 
the episodes.  The Veteran reported diarrhea approximately 4-
5 times a day for 3-4 days every month.  The examiner 
indicated that the Veteran's laboratory tests were normal 
with no evidence of blood in stool, ova or parasites.  The 
colonoscopy performed in 2001 revealed no abnormalities.  At 
the VA examination in March 2005, the Veteran reported no 
bowel dysfunction.

At the December 2008 VA examination, the Veteran reported 
nausea and vomiting every three to four weeks.  The Veteran 
was taking medications to control his nausea.  The Upper GI 
performed found a small hiatal hernia and a Schatzki's ring 
with no stricture.  No reflux was noted.  Esophagus, stomach, 
and duodenum were normal.  Small bowel follow-through was 
normal.  The examiner's impression was no gastroenteritis, 
and normal esophagus, stomach, duodenum and small bowel.  The 
examiner commented that there is no evidence in his medical 
records that the Veteran has any clinically significant 
dysfunction in his digestive system and that his symptoms 
most likely represented psychogenic nausea and vomiting.

The Veteran's condition does not warrant the higher 10 
percent rating because there is no evidence of moderate 
irritable colon syndrome with frequent episodes of bowel 
disturbance and abdominal distress.  Although the Veteran 
reported monthly bouts of diarrhea at the February 2005 VA 
examination, at all other examinations he reported no 
diarrhea, constipation or bowel dysfunction.  Additionally as 
laboratory testing, colonoscopy and Upper GIs failed to 
reveal a gastrointestinal abnormality; the Veteran's 
condition does not warrant a compensable rating.

IV.	Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

Here, because the Board finds that the schedular ratings of 
40 percent for the orthopedic manifestations of the Veteran's 
low back disability, 10 percent for the associated 
radiculopathy of the left lower extremity and 0 percent for 
the Veteran's gastroenteritis contemplate the Veteran's 
symptoms, referral to the Under Secretary for Benefits or the 
Director of Compensation and Pension Service for 
consideration of an extra-schedular evaluation is not 
required.  In other words, there is no evidence the Veteran's 
low back disability, radiculopathy of the left lower 
extremity, and gastroenteritis have caused marked 
interference with his employment - meaning above and beyond 
that contemplated by his schedular rating, or required 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See Thun. 

Although the Veteran attributed his unemployed status 
directly to his low back disability, he reported being 
independent in all his activities of daily living.  
Additionally, the VA examinations only found a moderate 
functional impairment due to his low back disability.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that 
the disability rating, itself, is recognition that industrial 
capabilities are impaired.  So the Board does not have to 
refer this case for extra-schedular consideration. 
 See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

ORDER

The claim for a rating higher than 40 percent for the 
orthopedic manifestations and 10 percent for the neurological 
manifestations of the Veteran's low back disability is 
denied.

The claim for a compensable rating for gastroenteritis is 
denied.


REMAND

Additional information is required to determine the degree of 
occupational impairment resulting from the Veteran's service-
connected disabilities, especially his low back disability.  
See Beaty v. Brown, 6 Vet. App. 532 (1994).  

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16.  Consideration may be given to his level 
of education, special training, and previous work experience 
in making this determination, but not to his age or 
impairment caused by any disabilities that are not 
service connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show:  (1) a single disability rated as 100 
percent disabling; or (2) that the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of at least 70 
percent.  38 C.F.R. § 4.16(a).

It is also possible to receive a TDIU on an extra-schedular 
basis under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) if it is 
determined the Veteran is incapable of securing and 
maintaining substantially gainful employment on account of 
his service-connected disabilities, even if he does not meet 
the threshold minimum rating requirements of § 4.16(a).

The Veteran has a 40 percent rating for a low back 
disability, a 10 percent rating for associated radiculopathy 
of the left lower extremity, a 20 percent rating for a left 
knee disability, a 10 percent rating for a right knee 
disability, a 10 percent rating for a tension headaches, and 
noncompensable ratings for tonsillitis and gastroenteritis.  
His combined disability rating is 70 percent.  38 C.F.R. § 
4.25.  Therefore, he satisfies the threshold minimum 
percentage rating requirements of § 4.16(a) for consideration 
of a TDIU.

The medical and other records on file, however, do not 
clearly indicate whether the Veteran is unemployable as a 
result of his service-connected disabilities or, instead, 
because of his other disabilities that are not service 
connected, namely his heart condition.  See 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16.  

So, unfortunately, the record does not contain a medical 
opinion as to whether the Veteran is able to secure and 
maintain substantially gainful employment (physical or 
sedentary) in light of his service-connected disabilities.  
As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran can perform work that would 
produce sufficient income to be other than marginal.  The 
Board may not offer its own opinion regarding whether the 
Veteran can perform work based on his current level of 
disabilities, a technique that the Court has previously 
determined to be "inadequate" in Ferraro v. Derwinski, 1 Vet. 
App. 326, 331-32 (1991) (citations omitted).  
A VA examination and opinion are therefore needed to fairly 
decide the TDIU claim at issue.
The Veteran must be advised of the importance of reporting to 
the scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claim, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the Veteran for a VA medical 
examination to determine the effect of 
his service-connected disabilities on his 
employability.  The claims file, 
including a complete copy of this remand, 
must be made available to and thoroughly 
reviewed by the examiner for the 
pertinent medical and other history and 
such review must be documented in the 
examination report.

Based on examination findings and other 
evidence contained in the claims file, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service-
connected disabilities, either alone or 
in combination, which are:  (1) 40 
percent rating for a low back disability, 
(2) 10 percent rating for associated 
radiculopathy of the left lower 
extremity, (3) 20 percent rating for a 
left knee disability, (4) 10 percent 
rating for a right knee disability, (5) 
10 percent rating for a tension 
headaches, and (6) and (7) noncompensable 
ratings for tonsillitis and 
gastroenteritis.

The examiner must consider the Veteran's 
level of education, experience, and 
occupational background in determining 
whether he is unable to secure or 
maintain substantially gainful employment 
in light of his 
service-connected disabilities (that is, 
without considering any employment 
handicap he may have as a result of 
conditions that are not service 
connected, like his heart condition).  
The examination report must include a 
complete rationale for all opinions and 
conclusions expressed.

2.  Then readjudicate the TDIU claim in 
light of the additional evidence.  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before the record is 
returned to the Board for further 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


